                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                        UNITED STATES DISTRICT COURT

                                   9                                       NORTHERN DISTRICT OF CALIFORNIA

                                  10                                              San Francisco Division

                                  11       JOSEPH THOMAS,                                      Case No. 18-cv-06409-LB
                                  12                          Plaintiff,
Northern District of California
 United States District Court




                                                                                               ORDER FOR PLAINTIFF TO SHOW
                                  13                 v.                                        CAUSE WHY DEFENDANT JEFFREY
                                                                                               SCARCELLO SHOULD NOT BE
                                  14       RANDALL SHAW, et al.,                               DISMISSED
                                  15                          Defendants.                      Re: ECF No. 1
                                  16

                                  17         Plaintiff Joseph Thomas brings this suit against defendants Randall Shaw, Mwangi Mukami,

                                  18   Jeffrey Scarcello, and Tenderloin Housing Clinic Inc.1

                                  19         Mr. Thomas brings only one claim against Mr. Scarcello: a putative claim for violation of “the

                                  20   Civil Rights Act of 1968[,] 18 USC §5245(b)(2), the Violent Crime Control and Law Enforcement

                                  21   Act[,] 28 USC §994 note sec. 280003.”2 Mr. Thomas alleges that Mr. Scarcello used “fighting

                                  22   words” and various epithets against him and got into an altercation with him.3 (Mr. Scarcello, for

                                  23

                                  24
                                       1
                                         [Second] Amend. Compl. (“SAC”) – ECF No. 46. Citations refer to material in the Electronic Case
                                  25   File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents. Mr.
                                       Thomas also sued defendants Balwantsinh D. Thakor, Kiransinh Thakor, and Shree Jalaram LLC, but
                                  26   those defendants have been dismissed from the case. Order – ECF No. 82.
                                  27
                                       2
                                           SAC – ECF No. 46 at 7.
                                       3
                                           Id. at 6 (¶ 13).
                                  28

                                       ORDER – No. 18-cv-06409-LB
                                   1   his part, claims that Mr. Thomas was the one who assaulted him and that Mr. Thomas broke his

                                   2   nose.4)

                                   3         A court may dismiss a plaintiff’s claims on its own initiative where the plaintiff does not state

                                   4   a valid, legally cognizable claim. Reed v. Lieurance, 863 F.3d 1196, 1207 (9th Cir. 2017). It does

                                   5   not appear to the court that Mr. Thomas has pleaded a valid claim against Mr. Scarcello. First,

                                   6   there is no such statute as 18 U.S.C. § 5245. Second, 28 U.S.C. § 994 simply empowers the U.S.

                                   7   Sentencing Commission to establish sentencing guidelines, and Section 28003 is a direction to the

                                   8   Sentencing Commission regarding sentencing enhancements for hate crimes. Neither 28 U.S.C.

                                   9   § 994 nor Section 28003 creates a private right of action for a plaintiff like Mr. Thomas to bring a

                                  10   civil claim. Stevens v. Skolnik, No. 3:09-cv-00227-RCJ (RAM), 2010 WL 3081254, at *3 (D. Nev.

                                  11   May 19, 2010) (report and recommendation) (citing Linda R.S. v. Richard D., 410 U.S. 614, 619

                                  12   (1973)), adopted, 2010 WL 3119188 (D. Nev. Aug. 3, 2010). To the extent Mr. Thomas is
Northern District of California
 United States District Court




                                  13   alleging that Mr. Scarcello violated criminal laws more generally, “[a] private citizen may not sue

                                  14   under the federal criminal laws absent some language in the statute that suggests a private right of

                                  15   action.” Bey v. City of Oakland, No. 14-cv-01626-JSC, 2014 WL 4220319, at *3 (N.D. Cal. Aug.

                                  16   25, 2014) (citing Ou-Young v. Vasquez, No. 12-CV-02789-LHK, 2012 WL 5471164, at *4 (N.D.

                                  17   Cal. Nov. 9, 2012)).

                                  18         In light of the above, the court orders Mr. Thomas to file a statement of no more than five

                                  19   double-spaced pages showing cause why the court should not dismiss his claims against Mr.

                                  20   Scarcello. Mr. Thomas must file this statement within two weeks, i.e., by November 14, 2019.

                                  21   Alternatively, if Mr. Thomas agrees that he no longer wants to pursue a claim against Mr.

                                  22   Scarcello, the parties may file a joint stipulation, signed by all parties, dismissing Mr. Scarcello

                                  23   from the case.

                                  24         IT IS SO ORDERED.

                                  25         Dated: October 31, 2019                      ______________________________________
                                                                                          LAUREL BEELER
                                  26                                                      United States Magistrate Judge
                                  27

                                  28   4
                                           Scarcello Answer – ECF No. 112 at 5.

                                       ORDER – No. 18-cv-06409-LB                          2
